Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed on 04/02/2021, have been fully considered but they are not persuasive.

Regarding Independent Claim 1:
Applicant submitted that Lee does not disclose “the adapted radio transmission parameter associated with the DL signal is ratio of i) an energy of the DL signal and ii) an average reference signal energy,” as required by claim 1. More particularly, applicant contends that Lee never discloses any "average energy." See Remarks page 10. The Examiner respectfully disagrees.
The Examiner notes that under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with See MPEP 2111.01.I. In this instance, the specification does not define/give a special meaning to the term "average energy."
A person of ordinary skill in the art at the time of the invention would construe Lee’s RS power (see Lee, [0161]) as an average RS power. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims  1-4, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Damji et al. (US 20140098694) in view of Lee et al. (US 20120224555) and further in view of Su et al. (US 20150092708).

(wireless circuitry 310 determines a set of signal conditions, e.g., measurements of receive signal strength and/or signal quality for the wireless network; [0036]), the method comprising:
a network node obtaining configuration information about a user equipment (UE) receiver configuration associated with a UE, the UE receiver configuration implemented by the UE for receiving signals from the network node (Wireless communication device 102 can determine values of a channel quality indicator (CQI) that corresponds to the use of one receiver and provide that information to the LTE wireless network 200. The wireless communication device 102 can also provide a rank indicator (RI) value of "one" in advance of switching to a single receiver mode so that the LTE wireless network 200 does not provide MIMO transmission to the wireless communication device 102 when only one receiver at most can be available to receive signals from the LTE wireless network 200; [0036]);
the network node adapting, based on the obtained configuration information, a radio transmission parameter associated with a downlink (DL) signal used by the UE for performing the RLM (LTE wireless network 200 can adjust downlink transmissions in order to align the format used for downlink transmissions to match to a receiver configuration of the wireless communication device; [0036]); and
the network node transmitting to the UE the DL signal based on the adapted parameter (LTE wireless network 200 can adjust downlink transmissions, e.g., from a MIMO mode to a transmit diversity mode, in order to align the format used for downlink transmissions to match to a receiver configuration. LTE wireless network 200 can send data in an appropriate format (e.g., with a modulation coding scheme that can be decoded with only one receiver given the receive conditions at the wireless communication device 102; [0036]),
thereby enabling the UE to perform the RLM (wireless communication device can provide link condition information to the wireless network; [0027]).
Damji does not expressly disclose wherein the configuration information indicates whether or not the UE has only one receiver; and wherein the adapted radio transmission parameter associated with the DL signal is ratio of i) an energy of the DL signal and ii) an average reference signal energy.
In an analogous art, Lee discloses wherein the adapted radio transmission parameter associated with the DL signal is ratio of i) an energy of the DL signal and ii) an average reference signal energy (BS can allocate transmission power so the ratio of data power of a certain layer to RS power of the certain layer is 1 when the transmission rank is 1 or 2, and 1/2 when the transmission rank is higher than 2. A UE can receive and modulate the received data based on the UE-specific RS and the transmission rank. The UE knows the transmission rank, since the UE would have fed back the rank information to the BS before or the BS would report the transmission rank to the UE by PDCCH or higher layer signaling; [0161]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Damji’s system by using Lee’s techniques in order to efficiently allocate transmit power at a BS, while simplifying the process of determining downlink transmit power or a power ratio between a data signal and a reference signal at a UE (Lee; [0006]). 

In an analogous art, Su discloses wherein the configuration information indicates whether or not the UE has only one receiver (The wireless device can report " single receiver" CQI and/or RI values to the LTE wireless network before the start of a tune-away event, and can report "double receiver" CQI and/or RI values to the LTE wireless network (when a transmitter is available) before the end of the tune-away event; [0036].
wireless device 102 can send one or more channel status reports that indicate values directly or indirectly for using a single receiver at the wireless device 102. The wireless device 102 can subsequently provide channel status reports to the LTE wireless network 300 that correspond to using multiple receivers; [0043]
wireless device 102 can send a rank indicator request value of " two", and the eNodeB 310 of the LTE wireless network 300 can respond with an indication of rank two downlink transmissions to the wireless device 102; [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Su into the system of Damji and Lee in order to enable dual-receivers for two different wireless networks, and thus provide higher receive signal quality and greater connection reliability under adverse signal conditions (Su; [0045]). 

The wireless communication device 102 can also provide a rank indicator (RI) value of "one" in advance of switching to a single receiver mode so that the LTE wireless network 200 does not provide MIMO transmission to the wireless communication device 102 when only one receiver at most can be available to receive signals from the LTE wireless network 200; [0036]).

Regarding claim 3, the combination of Damji, Su, and Lee, particularly Damji discloses wherein the step of obtaining the configuration information comprises receiving said configuration information from the UE or determining the configuration information based on one or more radio measurements performed by the UE (Wireless communication device 102 can determine values of a channel quality indicator (CQI) that corresponds to the use of one receiver and provide that information to the LTE wireless network 200; [0036]).

Regarding claim 4, the combination of Damji, Su, and Lee, particularly Su discloses wherein the obtained configuration information indicates that the UE receiver is capable of at least one of: receiving signals with only a single receiver, and receiving signals with multiple receivers simultaneously (The wireless device can report " single receiver" CQI and/or RI values to the LTE wireless network before the start of a tune-away event, and can report "double receiver" CQI and/or RI values to the LTE wireless network (when a transmitter is available) before the end of the tune-away event; [0036].
wireless device 102 can send one or more channel status reports that indicate values directly or indirectly for using a single receiver at the wireless device 102. The wireless device 102 can subsequently provide channel status reports to the LTE wireless network 300 that correspond to using multiple receivers; [0043]
wireless device 102 can send a rank indicator request value of " two", and the eNodeB 310 of the LTE wireless network 300 can respond with an indication of rank two downlink transmissions to the wireless device 102; [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Su into the system of Damji and Lee in order to enable dual-receivers for two different wireless networks, and thus provide higher receive signal quality and greater connection reliability under adverse signal conditions (Su; [0045]). 

Regarding claim 6, the combination of Damji, Su, and Lee, particularly Damji discloses wherein the DL signal includes one or more of: a DL physical signal and a DL physical channel (wireless communication device can be configured to use a single receiver when downlink traffic is sparse and downlink SINR permits reliable reception of a mandatory signaling channel, e.g., the physical downlink control channel (PDCCH); [0027]).

Regarding claim 7, the combination of Damji, Su, and Lee, particularly Damji discloses wherein the at least one DL signal includes a DL physical signal, and the DL physical signal is one or more of: a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), a Cell specific Reference Signal (CRS), a Channel State Information Reference Signal (CSI-RS), and a Positioning Reference Signal (PRS) (physical layer metrics can be used to evaluate downlink radio frequency signal conditions at the wireless communication device 102 including a reference signal received power (RSRP), a reference signal received quality (RSRQ); [0049]).

Regarding claim 8, the claim is interpreted and rejected for the reasons set forth in claim 1.
Regarding claim 9, the claim is interpreted and rejected for the reasons set forth in claim 2.
Regarding claim 10, the claim is interpreted and rejected for the reasons set forth in claim 3.
Regarding claim 11, the claim is interpreted and rejected for the reasons set forth in claim 4.
Regarding claim 13, the claim is interpreted and rejected for the reasons set forth in claim 6.
Regarding claim 14, the claim is interpreted and rejected for the reasons set forth in claim 7.

(wireless communication device can be configured to use a single receiver when downlink traffic is sparse and downlink SINR permits reliable reception of a mandatory signaling channel, e.g., the physical downlink control channel (PDCCH); [0027]).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Damji in view of Lee and Su and  in view of Sano et al. (US 20150029951).

Regarding claim 5, the combination of Damji, Su, and Lee does not expressly disclose wherein the obtained configuration information indicates that the UE receiver is capable of mitigating interference received from one or more interfering cells, wherein the mitigating of the interference received from one or more interfering cells includes mitigating interference received at the UE from at least one or more of: a DL data channel, a DL control channel, and DL physical signals.
In an analogous art, Sano discloses wherein the obtained configuration information indicates that the UE receiver is capable of mitigating interference received from one or more interfering cells (radio receiver 26 receives interference-suppression-capability information of the mobile terminal 50 reported by the mobile terminal 50 connecting to the radio base station 22; [0093]), 
(radio receiver 26 receives information on the number A of interfering radio wave beams of which interference can be suppressed; [0093]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Sano into the system of Damji, Su and Lee in order to coordinate interference suppression between the network and UEs (Sano; [0017]).

Regarding claim 12, the claim is interpreted and rejected for the reasons set forth in claim 5.

Claims 16, 18-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Damji et al. (US 20140098694) in view of Lee et al. (US 20120224555).

Regarding claim 16, Damji discloses a method for adaptive radio link monitoring (wireless circuitry 310 determines a set of signal conditions, e.g., measurements of receive signal strength and/or signal quality for the wireless network; [0036]), the method comprising:
a user equipment (UE) (Fig. 2, UE 202) receiving, from a network node, a downlink (DL) signal having a parameter adapted for use by the UE (LTE wireless network 200 can adjust downlink transmissions, e.g., from a MIMO mode to a transmit diversity mode, in order to align the format used for downlink transmissions to match to a receiver configuration. LTE wireless network 200 can send data in an appropriate format (e.g., with a modulation coding scheme that can be decoded with only one receiver given the receive conditions at the wireless communication device 102; [0036]); and
the UE performing radio link monitoring (RLM) on the DL signal received from the network node (wireless communication device can provide link condition information to the wireless network; [0027]),
wherein the adapted parameter is adapted based on whether or not the UE is a single receiver UE (LTE wireless network 200 can adjust downlink transmissions, e.g., from a MIMO mode to a transmit diversity mode, in order to align the format used for downlink transmissions to match to a receiver configuration of the wireless communication device 102, e.g., when changing between a dual receiver mode and a single receiver mode; [0036]).
Damji does not expressly disclose the adapted parameter is ratio of i) an energy of the DL signal and ii) an average reference signal energy.
In an analogous art, Lee discloses the adapted parameter is ratio of i) an energy of the DL signal and ii) an average reference signal energy (BS can allocate transmission power so the ratio of data power of a certain layer to RS power of the certain layer is 1 when the transmission rank is 1 or 2, and 1/2 when the transmission rank is higher than 2. A UE can receive and modulate the received data based on the UE-specific RS and the transmission rank. The UE knows the transmission rank, since the UE would have fed back the rank information to the BS before or the BS would report the transmission rank to the UE by PDCCH or higher layer signaling; [0161]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Damji’s system by using Lee’s techniques in order to efficiently allocate transmit power at a BS, while simplifying the process of determining downlink transmit power or a power ratio between a data signal and a reference signal at a UE (Lee; [0006]). 

Regarding claim 18, the combination of Damji and Lee, particularly Damji discloses wherein determination of the receiver configuration is further based on configuration information or a message received by the network node (wireless communication device can be reconfigured to single receiver mode when the downlink data traffic falls below the threshold percentage value and the most recent downlink transmissions, e.g., based on recent RI values communicated by the wireless network to the wireless communication device; [0030]).

Regarding claim 19, the combination of Damji and Lee, particularly Damji discloses wherein the receiver type includes one or more of a receiver capable of receiving signals with only a single receiver, a receiver capable of receiving signals with multiple receivers simultaneously, and a receiver capable of mitigating interference received from one or more interfering cells (wireless communication device 102 can also provide a rank indicator (RI) value of "one" in advance of switching to a single receiver mode so that the LTE wireless network 200 does not provide MIMO transmission to the wireless communication device 102 when only one receiver at most can be available to receive signals from the LTE wireless network 200; [0036]).

Regarding claim 20, the combination of Damji and Lee, particularly Damji discloses the UE determining if the UE is operating or configured to operate in DL coverage enhancement mode (wireless communication device 102 and the wireless network 100 support diversity communication and/or multiple input multiple output (MIMO) communication, in which radio frequency signals are sent through two or more separate wireless communication paths (also referred to as channels), e.g., to provide redundant data through the multiple paths to improve signal reception and decoding which can in turn improve downlink performance, or to provide additional data through the multiple paths to increase the downlink data rates; [0032]); and
the UE adapting one or more RLM related parameters or RLM procedures based on predetermined rules, if operating in DL enhanced coverage node (when enabling or disabling receive signal chains at the wireless communication device, the wireless communication device can communicate a set of one or more channel status reports including CQI and/or RI values that request transmissions "aligned" with the number of receivers active; [0029]).


Regarding claim 23, the claim is interpreted and rejected for the reasons set forth in claim 18.
Regarding claim 24, the claim is interpreted and rejected for the reasons set forth in claim 19.
Regarding claim 25, the claim is interpreted and rejected for the reasons set forth in claim 20.

Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Damji in view of Lee and in view of Kuroda et al. (US 20070173279).

Regarding claim 17, the combination of Damji and Lee does not expressly disclose in response to determining that a DL signal is adapted for use by the UE for the determined receiver configuration, substantially maintaining the same DL radio link out sync quality targets and in sync quality targets regardless of the UE receiver configuration.
In an analogous art, Kuroda discloses in response to determining that a DL signal is adapted for use by the UE for the determined receiver configuration, substantially maintaining the same DL radio link out sync quality targets and in sync quality targets regardless of the UE receiver configuration (when the reduced power mode is determined and the sync detection section 104 receives a decrease amount to deduct from the target SIR, the sync detection section 104 reduces the sync-securing quality threshold SIR_th by the same amount as the decrease amount to deduct from the target SIR, as shown in FIG. 28. In other words, the sync-securing quality threshold is changed during the reduced power mode so that a difference Delta_SIR between the target SIR and the sync-securing quality threshold SIR_th in the normal mode is maintained. Alternatively, a desired difference may be set, without maintaining the difference Delta_SIR. As a result, it is possible to reduce the probability that the reception SIR at a serving base station becomes equal to or lower than SIR_th, and it is possible to reduce the probability that the serving base station in the reduced power mode generates Out-of –sync; [0255]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Damji and Lee’s system by using Kuroda's features in order to suppress frequently generated Out-of-sync and allowing the dedicated channel to be effectively maintained by appropriately controlling the transmission power (Kuroda; [0033]).

Regarding claim 22, the claim is interpreted and rejected for the reasons set forth in claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ng et al. (US 20120213186), “Downlink Control Signalling For Downlink MIMO.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413